Title: From Thomas Jefferson to William Falconer, 17 July 1803
From: Jefferson, Thomas
To: Falconer, William


          
            
              Sir
            
            Washington July 17. 1803.
          
          An old man of the name of Duncan Brown, who exhibits respectable attestations of character, complains of a robbery committed on him in North Carolina by an inhabitant of S. Carolina. he has been very illy advised, for he says he was advised to come to me to have justice done him. he shews me your opinion, which I immediately informed him was exactly what he ought to have pursued and to have spared himself the terrible journey he has taken. but he insists on being right, and that he will not move unless I will write to you to have justice done him. finding it more practicable to comply with, than to correct his judgment, I do so, only praying that you will ascribe the liberty I take to the sollicitations of the old man, who seems to have interested your feelings as he is calculated to do those of every other. I pray you to accept this apology & my respectful salutations.
          
            
              Th: Jefferson
            
          
        